      Case 1:18-cv-11646-NRB Document 36 Filed 06/17/19 Page   1 of LLC
                                                          Cooper,   1
                                                          1250 Broadway, 36th Fl.
                                                          New York, NY 10001
COUNSELORS AT LAW
                                                          t: 908.514.8830


                                                                             Ryan J. Cooper, Esq.
                                                                             ryan@cooperllc.com

    June 14, 2019
                                                               USDCSDNY
    VIACM/ECF                                                  DOCUMENT
    Hon. Naomi Reice Buchwald, U.S.D.J.
                                                               ELECTRONICALLY FILED
    United States District Court
      for the Southern District of New York                    DOC#:                  t
    Daniel Patrick Moynihan U.S. Courthouse                                       /J=7=!-q~---_
                                                               DATEF-IL-E-D:=-UJ----
                                                                                 ......
    500 Pearl Street
    New York, NY 10007-1312

           Re:      Caiola v. Maisonneuve et al., No. 1:18-cv-11646-NRB
                    Maisonneuve v. Caiola, No. 19-cv-02567-NRB

    Dear Judge Buchwald:

       The parties jointly submit this letter pursuant to the Court's May 21, 2019 Order (ECF
    No. 32).

       Counsel have continued to meet and confer on their respective accountings and a
    proposed Term Sheet embodying a potential settlement.

        This week, Mr. Benedict Caiola substituted his prior counsel, Robert Whitman of
    Mischon de Ray New York LLP, with Gary M. Fellner of Porzio Bromberg & Newman
    P.C. This morning the undersigned spoke to Mr. Fellner and we have agreed to allow
    Mr. Fellner two weeks to become familiar with the issues in the two pending actions and
    to continue to discuss possible settlement.

       Accordingly, the parties respectfully propose to provide another written status
    report on July 1, 2019, with a tentative status conference to be held after that date.

    ~~~                                                                    AJ~~~~~~
    /s/Ryan f. Cooper
    Ryan J. Cooper
                                                                                    r,/7/1
    cc:    All Counsel of Record
